Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Non-elected claims 3 and 4 (non-elected without traverse in the response filed 8/1/2022) have been canceled.
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1 and 2, drawn to “An adjusting method of a blade replacing apparatus for replacing a cutting blade that is fixed to a distal end portion of a spindle included in a cutting apparatus and is configured to cut a workpiece”) in the reply filed on 8/1/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 3 and 4 directed to Invention II (Claims 3 and 4, drawn to “A blade replacing apparatus for replacing a cutting blade that is fixed to a distal end portion of a spindle included in a cutting apparatus and is configured to cut a workpiece”) non-elected without traverse.  Accordingly, claims 3 and 4 have been cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a holding unit configured to hold the cutting blade” in claim 1;
“a moving mechanism configured to move the holding unit between the storage section and the spindle” in claim 1;
“a sucking and holding portion configured to suck and hold the cutting blade” in claim 2; and
“a gripping portion configured to grip the cutting blade” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 and the prior art, Examiner will primarily focus upon Kasahara (U.S. PG Publication No. 2018/0222002 A1).  Prior to doing so though, it is briefly noted that among the prior art that resembles the general setup of Applicant’s cutting apparatus and blade changing apparatus is Sekiya (Japan Publication No. JP 2007208114 A). While Sekiya even discloses imaging means (53), the imaging means (53) is used, for example, for the alignment of cutting blades (635) with cutting area, noting that the imaging means (53) of Sekiya is disposed above the chucks tables (34a, 34b) to which workpieces are held by means of suction.  Sekiya doesn’t speak to, nor is Sekiya’s apparatus setup for the adjusting method of claim 1, which involves the photographing of a first mark portion on a claimed storage section and the photographing of a second mark portion on a claimed holding unit.  Having noted that, focus will now shift to Kasahara.
Figure 8 of Kasahara shows a cutting apparatus (8) having a spindle (4) to which tools/ cutting blades (5) for cutting workpieces are fixed to a distal end portion of said spindle (4) via tool holders (45).  Included in the cutting apparatus (8) is a blade replacing apparatus comprising a blade storage unit (tool magazine) (41).  As Figure 19 shows, the blade storage unit (41) includes a movable storage section that is rotatably mounted to a supporting member (51) by means of a shaft.  In use, the blade storage unit (41) is configured to store the cutting blades (5).  
The blade replacing apparatus further comprises a transporting unit that is configured to transport the cutting blades (5).  
Examiner notes that lines 10-11 of independent claim 1 set forth, “a holding unit configured to hold the cutting blade.”  As was stated above under Claim Interpretation, “a holding unit configured to hold the cutting blade” in claim 1 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  As a result, the “holding unit” is interpreted as comprising the following per page 37 of the specification, and equivalents thereto.  
The blade holding units 110A and 110B each include a plate-shaped supporting member 112 formed in an oblong shape as viewed from the side and fixed to a distal end portion of the shaft 106 and blade suction units 114A and 114B provided on a surface side of the supporting member 112, the surface side facing an opposite side from the power transmitting mechanism 104.

With respect to Kasahara, the transporting unit comprises a tool changing arm (43).  Said tool changing arm (43) has opposing grippers (43a) that provide for holding cutting blades (5).  As such, the tool changing arm (43) constitutes an equivalent of the holding unit.  This is because the tool changing arm (43) of Kasahara carries out the function specified in lines 10-11 of the claim, said function being “hold the cutting blade.”  Further, the tool changing arm (43) of Kasahara isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, said tool changing arm (43) performs the identical function (hold the cutting blade), and produces substantially the same results as the corresponding “holding unit (110a)” of Applicant.  Based on the foregoing, the tool changing arm (43) of Kasahara will hereinafter be referred to by Examiner as “the holding unit (43).”  
Next, Examiner notes that lines 11-13 of independent claim 1 set forth, “a moving mechanism configured to move the holding unit between the storage section and the spindle.”  As was stated above under Claim Interpretation, “a moving mechanism configured to move the holding unit between the storage section and the spindle” in claim 1 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  As a result, the “moving mechanism” is interpreted as comprising the structure attributed to moving mechanism 90 between line 2 of page 33 of the specification and line 3 of page 34 of the specification.  
With respect to Kasahara, the transporting unit comprises a motor for rotation of the holding unit (43) [specification, paragraph 0038].  Please note that the motor functions to rotate the holding unit (43).  Please also note that the holding unit (43) is disposed in the space between the spindle (4) and the storage section of the blade storage unit (41).  As such, when the motor is actuated, the motor is functioning to move the holding unit (43), as broadly claimed, between the storage section of the blade storage unit (41).  The motor associated with the holding unit (43) therefore constitutes an equivalent of the moving mechanism.  This is because said motor carries out the function specified in lines 11-13 of the claim, said function being “move the holding unit between the storage section and the spindle.”  Further, said motor of Kasahara isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, said motor performs the identical function (move the holding unit between the storage section and the spindle), and produces substantially the same results as the corresponding “moving mechanism (90)” of Applicant.  Based on the foregoing, the motor associated with the holding unit (43) of Kasahara will hereinafter be referred to by Examiner as “the moving mechanism.”  
Next, as can be seen in Figure 19, a camera (25) of the blade replacing apparatus of Kasahara is disposed on a back side of the supporting member (51).  When the shutter (52) of the blade replacing apparatus is moved into an open position, the camera (25) is capable of photographing the holding unit (43).  
The blade replacing apparatus further comprises a control unit (27), which among its functions, controls tool exchange [paragraph 0045].  Thus, the control unit (27) is configured to control operation of the blade storage unit (41) and the transporting unit, noting again that the transporting unit comprises the holding unit (43) and the moving mechanism.
Kasahara though, is concerned with using the camera (25) for capturing images of the cutting blades (5) that are attached to the blade storage unit (41) [paragraph 0045] for the purpose of identifying characteristics, e.g. tool length, of the cutting blades (5) [paragraph 0046].  
As Kasahara is concerned with identifying cutting blade (5) characteristics as opposed to alignment, Kasahara does not teach using markings on the blade storage unit (41) and the holding unit (43) for position registration and adjustment.  That being said, Kasahara doesn’t specifically disclose markings on said structures (41, 43).  Identifying markings though, are well known in the art, as is evidenced by those markings provided on the blade storage unit (40) of Luo (CN 108637763 A), for example.  This does not change the fact though, that the markings of Applicant serve a different purpose, position registration and adjustment in an adjusting method.  
In light of how the camera (25) of Kasahara and the image capturing device (32) of Kasahara is disclosed as operating though, it is evident that Kasahara does not teach the claimed  adjusting method which comprises, “a registering step…,” “a determining step…,” and an “overwriting step…”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Kasahara so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722